Name: Council Regulation (EEC) No 4062/86 of 22 December 1986 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /6 Official Journal of the European Communities 31 . 12. 86 COUNCIL REGULATION (EEC) No 4062/86 of 22 December 1986 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling tory products was, however, maintained until 31 December 1986 to enable the necessary adaptations to take place ; whereas the period provided for has proved to be too short ; whereas this period should therefore be extended up to the end of the 1986/1987 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ^), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Articles 12 (2) and 18 (1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 866/84 (3), as last amended by Regulation (EEC) No 2317/86 (4), excluded milk products from inward processing arrangements for a five- year period expiring at the end of the 1988/1989 marke ­ ting year ; Whereas access to inward processing arrangements for whey intended for the manufacture of certain compensa HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 866/84, 'up to 31 December 1986' is hereby replaced by 'up to the end of the 1986/87 marketing year . Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 148, 28 . 6. 1968, p. 13 . (2 OJ No L 119, 8 . 5. 1986, p. 19. (3) OJ No L 90, 1 . 4. 1984, p. 27. (&lt;) OJ No L 202, 25. 7. 1986, p. 5.